Motion GRANTED AND Order filed September 15, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00577-CV
                                   ____________

 IN RE FLUID POWER EQUIPMENT, INC., PEERLESS ENTERPRISES,
                 AND ROBERT N. SHELL, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              157th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-67171


                                     ORDER

      On August 20, 2020, relators Fluid Power Equipment, Inc., Peerless
Enterprises, and Robert N. Shell filed a petition for writ of mandamus in this court.
Relator asks this court to compel the Honorable Tanya Garrison, presiding judge of
the 157th District Court of Harris County, to vacate her June 25, 2020 order
granting the motion to enforce judgment of the real party-in-interest, Deborah P.
Wilson, as Independent Executrix for the Estate of John W. Wilson.

      On September 14, 2020, relators filed a motion for temporary relief, asking
our court to stay a turnover order that Respondent signed on September 3, 2020,
which requires relators to convey title and possession of certain real property (the
“turnover order”). Relators also ask us to stay all execution, attachment and
collection proceedings relating to the property pending a decision on the petition
for writ of mandamus. See Tex. R. App. P. 52.8(b), 52.10.

      It appears from the facts stated in the petition and motion that relators’
request for relief requires further consideration and that relators will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relator’s
motion for temporary relief and issue the following order:

      We ORDER the turnover order and all execution, attachment and collection
proceedings relating to the property that is the subject of the turnover order
STAYED until a final decision by this court on relators’ petition for writ of
mandamus, or until further order of this court.

                                              PER CURIAM


Panel consists of Justices Christopher, Jewell, and Zimmerer.




                                          2